Motions to Dismiss the Appeal.

En Bañe.
PER CURIAM.
This is a suit upon a note secured by a chattel mortgage against several defendants. One codefendant, David A. Silers, filed an exception pleading improper venue. The exception was overruled. Silers appeals from the final judgment overruling said exception. The plaintiff moves to dismiss the appeal.
We sustain the motion. The judgment overruling an exception of improper venue is a nonappealable interlocutory judgment.
Under LSA-C.C.P. Article 2083, only interlocutory judgments causing irreparable injury may be appealed. Judgments overruling exceptions are interlocutory; and, ordinarily, they do not cause irreparable injury, because, upon appeal from a final judgment on the merits, a decree of the appellate court may restore the ex-ceptor to the identical position under the pleadings he occupied before the rendering of the interlocutory decree or order complained of. Rapides Cent. Ry. Co. v. Missouri Pac. R. Co., 207 La. 870, 22 So.2d 200; Lounsberry v. Hoffpauir, La.App. 3d Cir., 199 So.2d 553; see also discussion in Broussard v. Liberty Mutual Insurance Co., La.App. 3d Cir., 204 So.2d 714.
*653The defendant-appellant is to pay the costs of this appeal; all other costs to await the final disposition of this appeal.
Appeal dismissed.
CULPEPPER, J., recused.